UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8012


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERNEST FREDERICK HODGES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:05-cr-00040-SGW-1; 7:11-cv-80336-SGW)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest Frederick Hodges, Jr., Appellant Pro Se.  Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ernest    Frederick      Hodges,          Jr.,    seeks      to     appeal      the

district court’s order denying his Fed. R. Civ. P. 60(b) motion

for reconsideration of the district court’s order denying relief

on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                                 The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate        of     appealability        will        not    issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the     merits,   a    prisoner         satisfies       this     standard      by

demonstrating        that     reasonable         jurists       would       find      that     the

district      court’s       assessment   of       the    constitutional             claims    is

debatable     or     wrong.      Slack     v.     McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion       states     a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Hodges has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense      with     oral     argument      because          the    facts         and     legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3